IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                               FILED
                                                            November 16, 2011
                             No. 11-50103
                           Summary Calendar                   Lyle W. Cayce
                                                                   Clerk

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee

v.

DOUGLAS JONES,

                                       Defendant-Appellant

Consolidated with No. 11-50104

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee

v.

DOUGLAS CHRISTOPHER JONES,

                                       Defendant-Appellant



              Appeals from the United States District Court
                    for the Western District of Texas
                        USDC No. 7:10-CR-198-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
                                      No. 11-50103
                                    c/w No. 11-50104

PER CURIAM:*
       Douglas Christopher Jones appeals the 110-month within-guidelines
sentence he received after he pleaded guilty to possession of more than five
grams of cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1)
and (b)(1)(B). He also appeals the 10-month revocation sentence, ordered to be
served consecutively to the 110-month sentence, that the district court imposed
after it revoked a supervised release term he was serving.
       Jones argues that his 110-month sentence, which included an adjustment
based on the career offender Guideline, was substantively unreasonable because
it was greater than necessary to meet 18 U.S.C. § 3553(a)’s sentencing goals.
Jones posits that the career offender Guideline fails to account for his
individual’s circumstances, which include that he is a committed husband and
father. The court sentenced Jones at the bottom of the range of 110 to 137
months, which represented a six-level downward departure. Jones asked for a
sentence at the bottom of the range. The record demonstrates that the district
court considered Jones’s arguments and the § 3553(a) factors and made an
individualized assessment in imposing a properly calculated guidelines range
sentence. Accordingly, Jones has failed to show that the district court committed
any error, whether under an abuse of discretion or plain error standard. See
Gall v. United States, 552 U.S. 38, 51 (2007); United States v.
Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008).
       Jones argues that the 10-month sentence he received after his supervised
release was revoked is “plainly unreasonable” because it was imposed to run
consecutively to the 110-month sentence. Because Jones did not object, review
is limited to plain error. See United States v. Whitelaw, 580 F.3d 256, 260 (5th



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                No. 11-50103
                              c/w No. 11-50104

Cir. 2009). Jones fails to show that the district court plainly erred when it
imposed a consecutive below-guidelines sentence. See 18 U.S.C. § 3584(a);
U.S.S.G. § 7B1.3(f).
      AFFIRMED.




                                     3